Daniel, J.
The Judge was of opinion that the plaintiff *282had not laid a sufficient foundation- of the loss of the execu-^on> to *n t0 Paro^ or secondary evidence of the same.. And in this opinion we agree with the judge. The deposition of the constable has not been taken,, John Carter has not, been examined, nor the magistrate, who issued the execution. The only evidence offered on this point was the testimony of the brother of the constable, who said that) the execution was not among the papers left with him, or in the file of papers he had got from Carter. It a man had brought an action of debt on a bond, profert could not be dispensed with, merely on the plaintiff’s shewing, that the person, who had possession of it, had removed into another State. The judgment must be affirmed.
Per Curiam, Judgment affirmed.